FILED
                                                                COURT OF APPEALS DIV
                                                                 STATE OF WASHINGTON
                                                                10113 MAR -5 AM 8:2L




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


SEATTLE HOUSING AUTHORITY,        )             No. 75455-6-1
                                  )
                   Appellant,     )
                                  )             DIVISION ONE
                   v.            )
                                  )
CITY OF SEATTLE and SEATTLE       )
OFFICE FOR CIVIL RIGHTS, on behalf)
of Ala Yudzenka, SEATTLE HUMAN    )
RIGHTS COMMISSION, and SEATTLE)                 UNPUBLISHED OPINION
HEARING EXAMINER,                 )
                                  )
                   Respondents.   )             FILED: March 5, 2018
                                  )

       MANN, J. —The city of Seattle's Open Housing Ordinance, chapter 14.08

of the Seattle Municipal Code(SMC), promotes the availability and accessibility

of housing and real property to all persons. SMC 14.08.040D declares it an

unfair housing practice to prohibit reasonable modifications and accommodations

needed by a disabled tenant. The Seattle Housing Authority (SHA), an

independent municipal corporation, performs two distinct roles relevant to this

appeal. First, SHA owns and leases public housing to over 27,000 low income

people. Second, SHA provides financial assistance to about 8,300 low income
No. 75455-6-1/2


households through rent vouchers in its role as administrator of the federal

Housing Choice Voucher Program, commonly known as Section 8.

        SHA appeals from a decision of the city of Seattle hearing examiner

concluding that SHA violated SMC 14.08.040D by failing to make a reasonable

accommodation for Ala Yudzenka, a Section 8 voucher recipient. Because under

its plain language, SMC 14.08.040D only applies to landlords, and because SHA

is not acting as a landlord when it administers the Section 8 voucher program, we

reverse and vacate the hearing examiner's decision and order of August 19,

2015.

                                       FACTS

                  SHA's Administration of the Section 8 Program

        The SHA administers the federally funded Section 8 voucher program.

Through the Section 8 program, SHA provides vouchers for rent subsidy for

rental units selected by the voucher participants. The rent subsidy is the

difference between the market rent for the unit and 30 percent of the participant's

income. The number of bedrooms that attach to a Section 8 voucher is based on

the household size of the participant, so that a one-person household is generally

eligible for a studio voucher. The voucher participant is not precluded from

choosing to rent a larger apartment than designated under the Section 8

program, but the maximum rent subsidized by voucher is controlled by the

participant's eligibility. If the participant chooses a larger apartment, they are

responsible for any extra rent. In 2013, the maximum allowed amount SHA

would pay for rent and utilities was $771 for a studio and $879 for a one-bedroom

                                           -2-
No. 75455-6-1/3


unit. As of December 2014, the maximum amount SHA paid for rent and utilities

was $810 for a studio and $879 for a one bedroom unit.

                                      Underlying Facts

        Ala Yudzenka has resided in a one-bedroom apartment in the Olive Ridge

apartment complex since 2011.1 The Olive Ridge apartments are owned by

SHA. Prior to living at Olive Ridge, Yudzenka lived in a one-bedroom unit in

another SHA building. As a victim of domestic violence, Yudzenka suffers from

posttraumatic stress disorder, anxiety, and depression. She is unable to sleep in

studio apartments because "she would become afraid if she heard footsteps or

saw lights from the hallway under the studio apartment door."

        In March 2013, while still leasing an apartment from SHA, Yudzenka was

called from the waiting list and allowed to apply for a Section 8 voucher. As a

single-person household, Yudzenka qualified for a studio apartment. Because of

her disability, Yudzenka submitted a request for accommodation seeking a

voucher for a one-bedroom apartment. Yudzenka supported her request with a

statement from her primary care physician.

        In a letter dated April 23, 2013, SHA advised Yudzenka that the request

"cannot be approved at this time" and that in accordance with SHA procedures

was being referred to SHA's "ADA/504" Committee for review. The committee

reviewed Yudzenka's request and in June 2013, denied the request after



         1 The facts are taken primarily from the unchallenged findings of the Seattle Human
Rights Commission and hearing examiner for the city of Seattle. Unchallenged hearing examiner
findings are verities on appeal. Getty Images v. City of Seattle, 163 Wn. App. 590, 599, 260 P.3d
926(2011).
                                                -3-
No. 75455-6-1/4


concluding that a "dark safe environment can be created in a studio unit."

Yudzenka requested and was granted an appeal hearing before the committee.

In July 2013, the appeal was denied, and on July 31, 2013, SHA issued a studio

voucher to Yudzenka.

                                Procedural History

      Yudzenka filed a complaint with the Seattle Office of Civil Rights(SOCR)

on October 16, 2013. SOCR determined there was reasonable cause to believe

that violations of the Fair Housing Amendments Act and SMC 14.08 were

committed. SOCR referred the matter to the city attorney. In April 2015, the City

and SOCR filed a complaint against SHA before the Seattle Human Rights

Commission and hearing examiner for the city of Seattle (hearing examiner).

Prior to the hearing, SHA moved to dismiss the complaint on the basis that as a

Section 8 program administrator it was not a "landlord" within the meaning of

SMC 14.08.040D. The hearing examiner denied the motion.

       On August 19, 2015, the hearing examiner concluded that SHA violated

SMC 14.08.040D "by failing to provide a reasonable accommodation" and

ordered SHA to pay Yudzenka $1,500 and issue her a one-bedroom voucher.

       SHA petitioned the superior court for a writ of review. The trial court

affirmed the decision of the hearing examiner and denied SHA's writ of review.

SHA appeals.




                                          -4-
No. 75455-6-1/5


                                      ANALYSIS

                                 Standard of Review

       The parties agree that the only issue before us on appeal is whether SMC

14.08.040D "applies to SHA as Section 8 voucher program administrator." When

reviewing an appeal of a statutory writ, we review findings of fact for substantial

evidence and conclusions of law de novo. Getty Images v. City of Seattle, 163

Wn. App. 590, 599, 260 P.3d 926 (2011). Because SHA did not assign error to

any of the hearing examiner's findings, they are verities on appeal. We therefore

determine whether the hearing examiner "erred in applying the law to the

unchallenged facts." Getty, 163 Wn. App. at 599. The construction of a city

ordinance is a question of law reviewed de novo. Sleasman v. City of Lacey, 159

Wn.2d 639, 642-43, 151 P.3d 990(1997).

       "The same rules of statutory construction apply to the interpretation of

municipal ordinances as to the interpretation of state statutes." City of Seattle v.

Green, 51 Wn.2d 871, 874, 322 P.2d 842(1958). In interpreting a statute the

"fundamental objective is to ascertain and carry out the Legislature's intent."

Citizens All. v. San Juan County, 184 Wn.2d 428,435, 359 P.3d 753(2015)

(citation omitted). "[I]f the statute's meaning is plain on its face, then the court

must give effect to that plain meaning as an expression of legislative intent."

Citizens All., 184 Wn.2d at 435 (quoting Dep't of Ecology v. Campbell & Gwinn,

LLC, 146 Wn.2d 1, 9-10,43 P.3d 4(2002)). When determining a statute's plain

meaning we consider "the ordinary meaning of words, the basic rules of

grammar, and the statutory context to conclude what the legislature has provided

                                           -5-
No. 75455-6-1/6


for in the statute and related statutes." In re Forfeiture of One 1970 Chevrolet

Chevelle, 166 Wn.2d 834, 839, 215 P.3d 166 (2009). We may look to a

dictionary to determine the plain meaning of an undefined term. HomeStreet,

Inc. v. Dep't of Revenue, 166 Wn.2d 444, 451, 210 P.3d 297(2009). We

"construe a statute so that all the language used is given effect, with no portion

rendered meaningless or superfluous." City of Seattle v. Swanson, 193 Wn. App.

795, 810, 373 P.3d 342(2016)(internal quotations omitted). "Commonsense

informs our analysis, as we avoid absurd results in statutory interpretation."

State v. Alvarado, 164 Wn.2d 556, 562, 192 P.3d 345(2008).

                        Seattle Municipal Code 14.08.040D

       SHA contends that SMC 14.08.040D is expressly limited to landlords, and

because it is not acting as a landlord in its role as administrator of the Section 8

voucher program, the code is not applicable. We agree for at least three

reasons.

       We start with the plain language of the ordinance. SMC 14.08.40D

provides:

       It is an unfair practice to prohibit reasonable modifications needed
       by a disabled tenant. Whether or not the landlord permits tenants
       in general to make alterations or additions to a structure or fixtures,
       it is an unfair practice for a landlord to refuse to make reasonable
       accommodations in rules, policies, practices, or services, when
       such accommodations may be necessary to afford a disabled
       person equal opportunity to use and enjoy any dwelling, or to
       refuse to allow a person to make alterations or additions to existing
       premises occupied or to be occupied by a disabled person which
       are necessary to make the rental property accessible by disabled
       persons, under the following conditions:



                                           -6-
No. 75455-6-1/7


       1. The landlord is not required to pay for the alterations, additions,
       or restoration unless otherwise required by federal law;

       2. The landlord has the right to demand assurances that all
       modifications will be performed pursuant to local permit
       requirements, in a professional manner, and in accordance with
       applicable building codes;

       3. The landlord may, where it is reasonable to do so, condition
       permission for modification on the tenant's agreement to restore the
       interior of the premises to its pre-existing condition, reasonable
       wear and tear excepted.

SMC 14.08.040D (emphasis added).

       While the term landlord is not defined within chapter 14.08 SMC, we look

to the ordinary meaning, or, in this case, the dictionary definition. HomeStreet,

Inc., 166 Wn.2d at 451. Landlord is defined as "one who lets land to another: the

owner or holder of land or houses which he leases or rents to another."

WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 1269 (2002). This definition is

premised on the relationship between the landlord and tenant as to the landlord's

property; the landlord is the owner or manager of property that it lets to a tenant.

SHA in its capacity as the Section 8 voucher program administrator is not acting

as the owner of the property being leased to the tenant—it is instead assisting

the tenant by subsidizing rental payment due to the landlord. SHA does not fit

within the dictionary definition of a landlord.

       Second, the statutory context of SMC 14.08.040D indicates a legislative

intent to address unfair practices in the landlord-tenant relationship, not in the

Section 8 voucher program. SMC 14.08.040D references three actors:

"landlords," "tenants," and "disabled persons;" it does not reference Section 8


                                           -7-
No. 75455-6-1/8


program administrators or other third parties providing a housing subsidy. The

ordinance is further focused on "accommod tions" to the physical property that

"afford a disabled person equal opportunity t• use and enjoy any dwelling." The

ordinance illustrates such accommodation to include "alteration or additions"

"necessary to make the rental property acce sible." It then further conditions

such accommodation by ensuring that:(1)th landlord is not required to pay for

the alterations, additions, or restoration,(2) t e landlord may require the

modifications are professionally done consis ent with the building code and

permit requirements, and (3) the landlord ca condition permission for

modifications on the tenant's agreement to r store the property to its preexisting

condition. SMC 14.08.040D(1)-(3). Again, as administrator of the Section 8

voucher program, SHA is not the controlling roperty owner with authority to

make or approve modifications.

       Finally, while SMC 14.08.040D appea s limited to the landlord-tenant

relationship, other provisions within chapter 4.08 directly address Section 8

voucher holders to protect them from discrimination in obtaining housing. For

example, SMC 14.08.020 defines "Section 8 or other subsidy programs" as a

"short or long term federal, state or local gov rnment, private nonprofit, or other

assistance programs in which a tenant's rent is paid either partially by the

program (throu h a direct arran ement betw en the ro ram and the owner or

lessor of the real property), and 'partially by t e tenant or completely by the

program." SMC 14.08.020 (emphasis added). Additionally, SMC 14.08.040(F)

declared it an unfair practice to discriminate gainst Section 8 voucher holders in

                                           -8-
No. 75455-6-1/9


determining tenant eligibility. SMC 14.08.04 H declares it an unfair practice to

fail to cooperate with a Section 8 voucher ho der in completing required

information for the voucher program or fail to accept a pledge from the Section 8

program to pay past due or current housing osts. These provisions

demonstrate that the city council knew how t discuss Section 8 voucher holders

and protect them from discrimination, and ye did not include the Section 8

program administration within SMC 14.08.04 D.

      The City raises a series of arguments urging us to extend the plain

language of SMC 14.08.040D to include SH in its capacity as the Section 8

voucher program administrator. We addres each in turn.

       First, the City urges us not to rely too eavily on the word "landlord" in

SMC 14.08.040D. But a plain-meaning anal sis requires that we look to the "the

ordinary meaning of words, the basic rules o grammar, and the statutory context

to conclude what the legislature has provide for in the statute and related

statutes." Chevelle, 166 Wn.2d at 839. Her , as discussed above, the plain

meaning of SMC 14.08.040D limits its applic bility to landlords, and not SHA in

its role as the Section 8 voucher program ad inistrator.

       Second, the City argues that the SHA s interpretation ignores the broader

regulatory and statutory context. It argues t at the first sentence of SMC

14.08.040D—it is an unfair practice to prohi it reasonable modifications needed

by a disabled tenant"—applies universally. The City reads this first sentence to

mean that it is an unfair practice for anyone o prohibit reasonable modifications

needed by a disabled tenant. Relatedly, the City argues that the words "any

                                          -9-
No. 75455-6-1/10


dwelling" in SMC 14.08.040D do not mean a y particular, specific, or existing

dwelling. These arguments fail because the are not in harmony with the plain

meaning of SMC 14.08.040D. The first sent nce makes it an unfair practice to

"prohibit reasonable modifications needed by a disabled tenant" without

specifying who may not prohibit reasonable modifications. But this mandate can

only be directed at landlords. To read the fir t sentence as applying to everyone

makes the second sentence's first clause—        hether or not the landlord permits

tenants in general to make alterations or ad itions to a structure or fixtures"—

meaningless because the second sentence efers to a narrower category of

people than the first. Moreover, the word "t nant" in the first sentence and the

references to landlords in the section's seco d, third, fourth, and fifth sentences

creates an inference that the section only ap lies to the landlord-tenant context.

And finally "modification" is different from "a commodation;" it means "the act or

action of changing something without funda entally altering it." WEBSTER'S

THIRD NEW INTERNATIONAL DICTIONARY 1452 002). This word further limits the

sentence's mandate to a real-property conte

       Third, the City argues that the plain    eaning of the word "landlord" is

contrary to one of chapter 14.08's purposes: "to promote the availability and

accessibility of housing and real property to 11 persons." SMC 14.08.010(A).

Although the chapter's broad purpose conte plates protection from a Section 8

program administrator unreasonably denyin an accommodation request, section

.040D is written too narrowly to accomplish this purpose. Section .040D is silent

on the Section 8 program or housing-subsid programs, despite the fact that

                                          -10
No. 75455-6-1/11


section .020 defines these programs and su section .040(F)(1) references these

programs. See SMC 14.08.020 (defining "S ction 8 or other subsidy program");

SMC 14.08.040(F)(1)(making it an unfair pr ctice for a landlord to use

participation in the Section 8 program in scr ening applicants' eligibility).

       Fourth, the City argues that a plain-m aning interpretation of landlord

defies the mandate in chapter 14.08 that "th provisions of this chapter shall be

liberally construed to accomplish [the chapt r's] purposes." SMC 14.08.010(A).

"A policy requiring liberal construction is a c mmand that the coverage of an act's

provisions be liberally construed and that its exceptions be narrowly confined."

Nucleonics All. v. Wash. Pub. Power Su           S s., 101 Wn.2d 24, 29, 677 P.2d

108 (1984). Construing "landlord" liberally t include administrators of the

Section 8 program would override SMC 14. 8.020's existing definition of "Section

8 or other subsidy program" by conflating tw separate things included in the

definition—a landlord and a Section 8 Progr m administrator—into one. See

SMC 14.08.020 ("Section 8 or other subsidy program' means short or long term

federal, state or local government. .. in whi h a tenant's rent is paid either

partially by the program (through a direct arr ngement between the program and

the owner or lessor of the real property), an partially by the tenant or completely

by the program.").

       Fifth, the City argues that because S ction 8 voucher holders are

protected in parts of chapter 14.08, it follow that the city council intended the

protections provided in SMC 14.08.040D to xtend to Section 8 voucher holders

in their interactions with Section 8 program dministrators. We disagree. "[I]f the

                                           -11
No. 75455-6-1/12


statute's meaning is plain on its face, then th court must give effect to that plain

meaning as an expression of legislative inte t." Citizens All., 184 Wn.2d at 435

(citation omitted). The language of SMC 14. 8.040D is clear: it does not address

Section 8 voucher holders or administrators f Section 8 housing programs.

       Sixth, the City argues that limiting ap lication of SMC 14.08.040D to

landlords leads to an absurd result: disabled voucher holders who are denied

their request for a voucher for a larger rental unit have no recourse, a result that

contravenes the section's spirit and purpose Again, we disagree. "It is true that

we should not so interpret a statute as to re ch an absurd result, but neither

should we make an absurd interpretation to each a desired result." Cooper's

Mobile Homes, Inc. v. Simmons,94 Wn.2d 21, 326,617 P.2d 415(1980)

(internal citation omitted). Shoehorning a S ction 8 administrator into the term

"landlord" is "an absurd interpretation to rea h a desired result." Simmons,94

Wn.2d at 326.

       Finally, the City urges us to consider he legislative history and similar

federal legislation, but because the ordinanc 's plain language is not ambiguous,

we decline to do so. We hold that the plain     eaning of SMC 14.08.040D shows

that the city council only intended the sectioril to apply to discrimination between

landlords and tenants in the city, not discrim nation between Section 8 voucher

holders and administrators.

       The City is not, however, without rec urse. As both the City and SHA

agreed during oral argument, if the City wis es to extend the unfair practice

requirement of SMC 14.08.040D to include        requirement that Section 8 program

                                          -12
No. 75455-6-1/13


administrators like SHA make reasonable a commodations including granting

vouchers for larger rental units than the curr nt guidelines require, then it can

amend the Seattle Municipal Code accordin ly. The Seattle City Council, not this

court, is in the best position to effectuate thi change. "It is our duty to effectuate

the legislature's intent, not rewrite the words the legislature used." State v. Gray,

189 Wn.2d 334, 343, 402 P.3d 254 (2017).

       Because SMC 14.08.040D only applies to landlords, and since SHA as

administrator of the Section 8 program is not a landlord when it acts in its

capacity as a Section 8 program administrator, we reverse and vacate the

hearing examiner's decision and order of Au ust 19, 2015. '




                                                    ak
                                                          /
WE CONCUR:



                                                           )
                                                     esc,i